internal_revenue_service number release date cc it a uilc date internal_revenue_service national_office field_service_advice memorandum for district_counsel district attn from heather c maloy associate chief_counsel income_tax accounting subject timing of foreign_currency_loss deductions by cash_method taxpayer this field_service_advice responds to your memorandum dated date requesting reconsideration of the field_service_advice issued on date regarding the case of tax_court case field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tax_court case district_court case appeals court case circuit z a b c d e f currency x currency y date i date ii date iii date iv date v date vi date vii date viii date ix date x date xi date xii date xiii date xiv date xv month i month ii month iii month iv year year year year year year amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n amount o amount p dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure issue sec_1 whether petitioners may deduct losses from foreign_currency trading in year when the foreign_currency_transactions matured or in year when petitioners paid to their broker the amounts owed on the foreign_currency losses whether petitioners may deduct losses from foreign_currency trading in year pursuant to sec_461 conclusion sec_1 petitioners may deduct losses from the foreign_currency_transactions in year when the loss amounts were paid petitioners have not met their burden of proving that they have satisfied all of the requirements for a deduction under sec_461 in year facts the following facts are based on your memorandum telephone conversations the documentation you provided and the district_court case and appeals court case opinions a is an individual investor in foreign_currency b is a’s spouse and is a party to this action due solely to the couple’s filing of joint returns for the tax years at issue all subsequent references will be to a c is a foreign_currency broker c and a engaged in nearly three thousand foreign_currency_transactions between year and year a d a partnership in which a was the managing partner and c entered into several written agreements from year - year concerning these transactions the transactions were of three types futures options and cash forwards all of the transactions were executory in nature and were unregulated no margin_account arrangement existed between c and a the transactions which generated the losses at issue stemmed from a’s agreement to purchase from or to sell to c specific quantities of currency x or currency y at a specific price for delivery in month iii and month iv of year pursuant to agreements between the parties dated date i a was required to render punctual payment of all amounts due to c and to provide collateral to cover potential losses to his account resulting from fluctuations in the foreign_currency markets in two agreements dated date ii a promised to provide as collateral to c a security_interest in all securities and property as well as letters of credit issued by an entity acceptable to c c had the right to request additional collateral from a if a defaulted on his obligations c reserved the right to sell the collateral in its possession draw on the letters of credit and cancel or liquidate any or all transactions with a the amount of collateral which a was required to post varied according to the amount of his total exposure as the foreign_currency values would increase or decrease in value on a daily basis this amount was to be valued each month foreign_currency prices decreased significantly in year and year placing a in a negative trading position c demanded that a provide additional collateral to cover his exposure to potential losses on date iii a acknowledged in writing that his exposure was approximately amount a and promised to provide additional collateral to protect c by letter dated date iv a agreed that any new foreign_currency_transactions would not increase c’s exposure and that he would provide real_estate as interim collateral for any new transactions until date vi a failed to provide the collateral and in month i of year c ceased all trading with a another agreement dated date v provided for the transfer of specific assets to c as collateral in month iii and month iv of year foreign_currency_transactions matured upon their maturity ie the date on which a was obligated to purchase the foreign_currency the transactions happened to come up short ie the agreed-upon price for the transactions turned out to be higher than the market price on the trading date and there was insufficient collateral to cover the losses as a result a balance of approximately amount b became due and payable in a’s account c applied approximately amount c in collateral to this amount but no additional collateral existed to absorb the remainder c requested a to pay the remaining amount d balance when a failed to pay the negative balance c sued him and d in the united_states district_court in its complaint of date vii c asserted causes of action for breach of contract for failing to pay the amounts due to it and failing to post security pursuant to their agreements a asserted numerous counterclaims challenging the validity of his transactions with c the district_court held that the transactions between a and c were valid and enforceable and entered a judgment in favor of c for amount e which included amount d plus interest district_court case a appealed the judgment to the united_states court_of_appeals for the circuit z on date ix a and c entered into an agreement for stay pending appeal hereinafter the agreement the purpose of the agreement was to allow a to stay the execution of the district court’s judgment pending the determination of a’s appeal the agreement provided that if the court_of_appeals affirmed the district court’s judgment then a would pay c the amount of the judgment plus interest and costs agreement clause pincite the agreement provided for the establishment of a_trust into which a was required to deposit various liquid and non-liquid assets to be held by the e the designated trustee for the benefit of c as security for payment of the judgment interest and costs agreement clause pincite a c and e entered into a separate agreement establishing the trust the stay agreement required that within three business days after its execution by the parties and its submission to the court a deposit the following liquid and non-liquid assets into the trust amount f in cash plus interest earned while in the trust pledges of a's interests in four joint ventures and two partnerships which totaled approximately amount g a pledge of stock in f owned by a the assets of which totaled approximately amount h deeds of trust in a's personal_residence and real_property sums garnished by c including amount i and cash equal to the difference between amount j and the total garnished amounts agreement clause pincite c was granted a priority security_interest in the trust assets agreement clause pincite a was also required to deliver assignments from the trustee to c of the various non-liquid assets for the trustee’s execution in the event the judgment was affirmed agreement clause g pincite in addition if there were insufficient liquid_assets to satisfy the judgment then a was required to make the following quarterly cash deposits into the trust amount k from date viii through date x and amount l from month ii through date xi agreement clause i pincite once the level of liquid_assets in the trust was sufficient to secure full payment of the judgment interest and costs then a would no longer be required to pay any sums to the trust and would be entitled to receive from the trustee releases for the non-liquid assets id the agreement allowed a to withdraw certain sums from the trust with the written consent of c c could not unreasonably condition withhold or delay its consent to said withdrawals agreement clause b pincite these sums included a monthly allowance of amount n amounts for payment of state and federal income taxes from current or prior tax years including amounts due from payment plans up to amount o in attorney’s fees which had already been accrued to the date of the agreement and reasonable amounts for attorney’s fees to be incurred in the future id absent the consent of c a could not withdraw any amount from the trust if such withdrawal would reduce the amount of liquid_assets in the trust below the sum of the following amounts amount f in cash plus interest earned while in the trust any sums garnished or attached by c in any jurisdiction prior to date viii cash in the amount of the difference between amount j and the total garnished or attached amounts in and the sums of the aforementioned cash deposits to be made between date viii and date xi agreement clause c pincite a was required to furnish c with a monthly accounting of all assets received or disbursed by him id until the trust had sufficient liquid_assets to pay the judgment and other related costs such as interest a was precluded from engaging in any new foreign_currency_transactions entering into any transactions which involved material financial liabilities and encumbering or transferring his assets agreement clause pincite if the court_of_appeals rendered a final_decision affirming the judgment then a was directed to pay the judgment in full with the liquid_assets in the trust agreement clause b pincite if the trust did not contain sufficient liquid_assets to fully satisfy the judgment then the trustee would deliver to c executed assignments for the remaining non-liquid trust assets or a could pay the remainder of cash into the trust or directly to c id the judgment of the district_court was affirmed by the circuit z appeals court case in year a paid the judgment in full to c the commissioner issued a statutory_notice_of_deficiency for tax_year on date xii in which it denied charitable_contribution deductions taken in that tax_year a filed a tax_court suit on date xiii the losses at issue were first raised by a in an amended tax_court petition filed on date xiv in which a contended that they should be deducted in year a has argued in the alternative that pursuant to sec_461 he is entitled to the loss deduction in year based on his entry into the trust agreement law and analysis issue sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise such losses include those incurred_in_a_trade_or_business or a transaction entered into for profit sec_165 the amount of the loss deduction is equivalent to the taxpayer’s adjusted_basis in the property as prescribed in sec_1011 sec_165 sec_1011 sec_1_165-1 sec_1_446-1 provides that a taxpayer may use the cash_receipts_and_disbursements_method of accounting to compute taxable_income if a taxpayer chooses this method_of_accounting then any expenditures are to be deducted for the taxable_year in which they are paid sec_1_461-1 no loss deduction may be reported until the taxpayer has satisfied the obligation arising from the transaction 309_us_409 payment occurs when the taxpayer suffers an economic detriment ie an actual depletion of his money or property 17_tc_806 acq 1952_1_cb_2 in jergens a corporate employee was entitled to deduct business_expenses in the year in which they were debited to his personal account id because a sufficient credit balance existed in the account the employee suffered economic detriment and thus was entitled to a deduction id see also 148_f2d_898 5th cir cert den 326_us_732 describing payment as a liquidation of a liability in cash 44_bta_342 acq 1941_2_cb_11 deduction of expenses charged to personal account in year that exceeded amount of funds in account should be disallowed since expenses not paid during taxable_year shutly v commissioner tcmemo_1968_24 business_expense incurred in could not be deducted that year in absence of payment a taxpayer may not deduct a loss if he or she provides a note or other form of promise to pay williams v commissioner 429_us_569 a note even if secured_by collateral represents a promise to pay and does not constitute cash or its equivalent id pincite helvering v price u s pincite giving of collateral to secure note did not transform promise to pay into payment where a taxpayer borrows money to purchase property and then loses or disposes of the property for less than his or her adjusted_basis the taxpayer may take a deduction in the year of the loss or disposition regardless of whether he or she has paid the loan 46_bta_213 accordingly a deduction is allowed in the year in which a taxpayer pays a creditor with cash borrowed from a third party 631_f2d_1182 5th cir cert den 451_us_938 75_f2d_962 8th cir 55_tc_753 blumeyer v commissioner tcmemo_1992_647 the deduction may not be deferred until the year in which taxpayer repays the third party loan since the obligation between the taxpayer and the original creditor has been extinguished battelstein f 2d pincite to allow a deduction when the third party loan is ultimately repaid would permit taxpayers to elect the year in which to deduct their expenses 20_bta_498 mcdonald v commissioner tcmemo_1991_54 courts have viewed these transactions as consisting of two distinct steps namely the purchase of property from one party with a loss sustained upon either sale or worthlessness of the property and the borrowing of funds from a separate party to pay for the property with an independent obligation to that party to repay the loan 13_bta_1284 if however the cash used to pay the obligation is loaned by the person or entity from whom the property is purchased then a taxpayer may not deduct the expense until such time as the taxpayer has paid back that creditor weis v commissioner b t a pincite barber v commissioner 4_tcm_104 aff’d 152_f2d_930 2nd cir in this situation a taxpayer has not paid any money but merely promised to pay back the same creditor 655_f2d_980 9th cir taxpayer cannot deduct payment if money obtained for payment was borrowed from creditor in same transaction the obligation between the taxpayer and the lender has not been extinguished battelstein v commissioner f 2d pincite these principles were applied in the following cases involving securities transactions in which the timing of taxpayers’ loss deductions was at issue 88_f2d_192 1st cir involved a cash_basis taxpayer who had a margin_account with his broker in which he was required to maintain a set amount of collateral to apply to settle any losses sustained the account became grossly under- margined id rather than paying the broker the shortfall in collateral the taxpayer merely gave the broker notes id upon the taxpayer’s death the remaining stock in the account was sold at a loss and the estate paid the remaining amounts due on the notes to the broker id the estate was not allowed a deduction until the year the proceeds from the sale of the remaining stock were applied to the satisfy the notes and the estate paid the remaining balance due id pincite the under-margined account was in effect a debt due to the broker id taxpayer did not suffer a loss until the broker was paid at which time there was an actual depletion of the taxpayer’s property id pincite citing 283_us_140 accord 36_bta_759 in wilson v commissioner 5_tcm_592 aff'd 161_f2d_556 4th cir cert den 332_us_769 a case factually similar to page taxpayer’s brokers extended a cash_method taxpayer credit to engage in commodity transactions taxpayer sustained losses on these transactions in and and as a result became indebted to his brokers id in taxpayer repaid the brokers id the court held that a loss deduction was proper in the year in which taxpayer discharged his indebtedness to the brokers by making cash payments id in 259_f2d_717 3rd cir a cash_method taxpayer’s brokerage account was under-margined a third party loaned taxpayer stock to post on the account as security id pincite when taxpayer failed to pay any of the shortfall in collateral the third party bought back the stock from the broker who in turn used the money to pay the taxpayer’s debt id the taxpayer gave a note to the third party for the value of the redeemed stock id the court held that the taxpayer was not entitled to a loss deduction until he fully paid the note to the third party who in effect had been substituted for the broker as the lender id pincite the court reasoned that the loss on worthless securities is deductible when paid if securities are paid for after the purchase date even though payment may occur after the year of actual worthlessness id the following cases in contrast involved a taxpayer who borrowed funds from a third party to purchase securities which were either subsequently sold at a loss or became worthless in 46_bta_213 a cash_basis taxpayer borrowed money from a bank to purchase securities taxpayer pledged the securities as collateral for the bank’s loan id pincite the securities became worthless before the tax_year id pincite taxpayer was unable to repay the bank and in it sold the stock for a nominal amount id taxpayer repaid a portion of the loan to the bank in and deducted the amount on his return id disallowing the taxpayer a deduction in the court held that it should have been taken in when the stock became worthless rather than when taxpayer repaid the bank id pincite the court reasoned that where a cash_basis taxpayer purchases securities with funds borrowed from a third party a taxpayer may deduct the loss in the year when the stock becomes worthless or is sold even though the borrowed monies may not have been repaid to the third party at that time id citing 309_us_409 283_us_140 the court distinguished this situation from one in which a cash_basis taxpayer purchases stock for which payment is due at a future date and which subsequently becomes worthless id pincite in that scenario taxpayer would not be allowed a loss deduction at the time the stock becomes worthless but when taxpayer pays the debt with cash or its equivalent id the court distinguished its facts from those of page in that the purchase of the stocks and the borrowing of money through the margin_account in page were integral parts of the same transaction id pincite unlike page the money used to purchase the securities in larkin was borrowed from a third party and thus there were two distinct transactions a borrowing transaction and a purchase transaction the tax_court relied on larkin in estate of hirsch v commissioner tcmemo_1983_371 46_tcm_559 a cash_basis taxpayer borrowed money from a third party to engage in commodity transactions with his broker on which he sustained losses id pincite the court allowed the losses in the year in which he sustained them id relying on larkin the court reiterated the distinction between the gain_or_loss sustained on the commodity transactions and the borrowing of funds used to finance the transactions id pincite distinguishing page and bramer the court noted that in the facts before it taxpayer did not borrow the funds from the brokers with whom taxpayer entered into the transactions but from a separate_entity id pincite accord 62_tc_878 cash_basis taxpayers who borrowed money from third parties to acquire partnership_interest entitled to deduction at time of loss from failure of partnership rather than at time of loan repayment in the present case a is entitled to deduct his foreign_currency losses in year the year in which he paid c the loss amounts the foreign_currency_transactions were executory a was not required to pay for the foreign_currency until a future maturity_date when the contracts matured in month iii and month iv of year a sustained losses which resulted in indebtedness to c due to his failure to post adequate collateral though a sustained these losses in year he chose not to liquidate the losses through payment to c in that year a deferred payment until the conclusion of the legal proceedings as a cash_basis taxpayer a may not deduct the losses in year when they were sustained but rather in year when he actually discharged them through payment to c although page wilson and bramer are not factually identical to the present case the principles set forth therein are relevant in analyzing the facts of this case in those cases taxpayers were not permitted to deduct losses in the year sustained where they had failed to pay the underlying debt owed to brokers as a result of their under-funded margin accounts in a margin_account there is generally a formal monitoring of losses and gains so that an investor’s account balance can be debited or credited as necessary any loss is immediately charged against the investor’s account resulting in an actual depletion of the investor’s money in these cases however the taxpayers did not periodically recoup the losses to their margin accounts to cover the effect of market fluctuations taxpayers’ deductions were disallowed since they had not paid the debt to their margin accounts similarly in the present case there was insufficient collateral to absorb the losses sustained upon the maturity of the foreign_currency_transactions if sufficient collateral had been present in a’s account to absorb the losses then c would have been able to apply the collateral to the losses in month iii and month iv of year resulting in an actual depletion of a’s account and entitling him to a deductible loss in that year the facts of the present case are distinguishable from the third party borrowing cases cited above namely larkin hirsch and brenner a did not borrow money from a third party to finance the foreign_currency_transactions rather the transactions which a entered into required_payment on a future maturity_date though a sustained losses in month iii and month iv of year he did not suffer an actual depletion of his funds until year at which time he paid c the loss amounts sec_165 limits a’s loss deduction to the amount of his adjusted_basis in the currency in year a only paid for the foreign_currency to the extent of approximately amount p the amount of collateral in his account on the year maturity dates therefore a is not entitled to take a deduction under sec_165 for the remaining amount d in losses until he paid this amount in year issue sec_461 allows a taxpayer to deduct contested_liabilities if the following requirements are met the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year if these four requirements are satisfied then a deduction shall be allowed for the taxable_year of the transfer sec_461 a taxpayer has the burden of proving that each of the requirements has been satisfied t c rule a barnette v commissioner tcmemo_1992_371 63_tcm_3201 sec_461 was enacted to allow deductions of items in the year paid even though they are still being contested in the courts to more realistically match these deductions up with the income to which they relate rather than postpon ing the deduction perhaps for several years until the contest is settled s rep no pincite the section therefore allows payments of contested_liabilities to be deducted in the year actually paid even though they are still being contested sec_461 applies to cash_basis taxpayers 547_f2d_161 2nd cir cert den 431_us_967 70_tc_52 barnette t c m pincite s rep no pincite sec_461 does not authorize deductions but relates solely to their timing sec_1_461-2 with respect to the first requirement sec_1_461-2 describes the term contest as a bona_fide dispute as to the proper evaluation of the law or the facts necessary to determine the existence or correctness of the amount of an asserted_liability sec_1_461-2 the filing of a lawsuit falls within the definition of a contest see sec_1_461-2 example in the present case a contested the liability which c asserted against him in its district_court suit by filing numerous counterclaims challenging the validity of their foreign_currency agreements once the district_court rendered a judgment against a he continued to contest the liability by filing an appeal a bona_fide dispute existed between c and a namely whether a was obligated to pay the loss amount this dispute involved an evaluation of the agreements entered into between the parties to ascertain whether they violated federal statutes relating to commodities trading thus a has satisfied the first requirement sec_461 requires the taxpayer to transfer money or other_property to provide for the satisfaction of the asserted_liability beyond his or her control sec_1_461-2 provides that a transfer may be made to i to the person who is asserting the liability ii to an escrowee or trustee pursuant to a written_agreement among the escrowee or trustee the taxpayer and the person who is asserting the liability that the money or other_property be delivered in accordance with the settlement of the contest or iii to an escrowee or trustee pursuant to an order of the united_states any state or political_subdivision thereof or any agency_or_instrumentality of the foregoing or a court that the money or other_property be delivered in accordance with the settlement of the contest in order for money or property to be beyond the control of a taxpayer the taxpayer must relinquish all authority over the money or property example under sec_1_461-2 provides that a transfer of dollar_figure to an irrevocable_trust pursuant to a written_agreement among a trustee the taxpayer and the person who is asserting the liability is one that qualifies as a transfer to provide for the satisfaction of an asserted_liability in the present case a and c entered into a written_agreement providing for the creation of a_trust to receive and hold assets transferred by a to secure payment of the judgment interest and costs this is one of the accepted means of transfer of funds under sec_1_461-2 the agreement provided for the creation of a_trust into which a was required to transfer both money and property in amounts sufficient to satisfy the judgment the money and property was to be transferred to and held by the trustee during the pendency of the appeal for the benefit of c as security for payment of the judgment and would be delivered to c within ten business days of a final_decision affirming the judgment agreement clause pincite clause pincite the agreement required that within three business days after its execution by the parties and its delivery to the court a deposit the following liquid and non-liquid assets in the trust to be held by the trustee amount f in cash plus interest earned while in the trust pledges and assignments of a's interests in four joint ventures and two partnerships which totaled approximately amount g a pledge of a’s stock interest in f the assets of which totaled approximately amount h deeds of trust for a's personal_residence and real_property conveying title in trust to the trustee sums garnished by c including amount i and cash equal to the difference between amount j and the garnished amounts agreement clause pincite these amounts appear to exceed the amount required to satisfy the asserted_liability thus if a transferred these amounts in the time required under the agreement a has satisfied the requirement of transferring money and property sufficient to satisfy the asserted_liability with respect to whether money or property has been relinquished beyond a taxpayer’s control the regulations have been interpreted to require that the money or other_property for a contested liability be irrevocably parted with before a deduction may be taken 694_f2d_196 9th cir see also williamette industries inc v commissioner 92_tc_1116 aff’d 149_f3d_1057 9th cir no deduction allowed in under sec_461 as taxpayer suffered no diminution of assets to satisfy liability edison brothers stores inc v commissioner tcmemo_1995_262 funds placed in trust administered by independent_trustee and dedicated solely and irrevocably to payment of contested liability held deductible in year of transfer in determining whether a taxpayer has relinquished control_over money or property courts have examined the following the extent to which an agreement allows the taxpayer influence over the use of the funds whether the taxpayer has access to the funds and whether the timing and amount of transfers are within the taxpayer’s discretion poirier mcclane f 2d pincite 77_tc_490 several cases have arisen involving transfers of money or property to trusts in which courts analyzed the control issue in rosenthal v united_states cl_ct cl_ct two partners were sued while the litigation was pending they executed a_trust indenture with a bank providing that the bank would hold trust property to pay any obligation pending the outcome of the litigation id pincite the party asserting the liability was not informed of the trust arrangement id pincite taxpayers made three transfers to the trust in and and deducted each of these amounts in the respective tax years id pincite the case was settled in and taxpayers paid plaintiff the settlement amount from funds outside of the trust id the court held that taxpayers exerted control_over the assets transferred to trust for the following reasons the party asserting the liability had no knowledge of the trust taxpayers were the sole beneficiaries of the trust the timing and amount of taxpayers’ payments was arbitrary as they did not know at the time of their payments what the amount of the liability would be the amount of their payments bore no relationship to the potential liability and the taxpayers had the right to revoke the trust at any time id pincite the court concluded that since taxpayers set up the trust solely for purposes of taking advantageous tax deductions the deduction should be allowed in the year of payment id pincite the tax_court similarly denied a deduction for failure to meet the control requirement in 77_tc_490 pursuant to an agreement with a bank taxpayer set up a bank-managed escrow trust fund in which it deposited money for liabilities for which its subsidiary was responsible id pincite the agreement permitted taxpayer to withdraw money from the escrow fund without the consent of any of the claimants as long as it determined that the trust contained a sufficient balance at all times to cover of the claims id pincite the claimants had the right to inspect taxpayers’ files to determine whether there were sufficient funds to cover the claims id the court held that the agreement violated sec_461 as it allowed taxpayer to control the funds by failing to require any cosignature for withdrawals and to independently determine if sufficient funds existed to fully pay the claims in spite of the claimants’ right to inspection id pincite the agreement also failed to authorize the bank to distribute settlement funds to the claimants id pincite the court allowed a taxpayer to deduct in amounts transferred to an escrow account to collateralize an appeal_bond for of the lower court judgment in 31_f3d_651 8th cir taxpayer deducted the amount of the appeal_bond on its return id pincite in the appellate court affirmed the lower court judgment and taxpayer paid the monies to the claimant id the court concluded that a transfer had occurred and that the taxpayer retained no control_over the transferred amounts even though it had the right to withdraw accumulated interest as long as the value of the escrow fund principal did not fall below of the judgment id pincite in the present agreement the provision allowing a to withdraw sums from the trust must be examined to determine whether the funds he transferred to satisfy the judgment were beyond his control as noted above a had the ability to withdraw sums from the trust for a number and variety of expenditures agreement clause b pincite c’s written consent was required to make the withdrawals but the agreement provided that c’s consent should not be unreasonably conditioned withheld or delayed id the agreement imposed specific limits on the amount of liquid_assets which a could withdraw absent the consent of c a could not withdraw any amount from the trust if such withdrawal would reduce the amount of liquid_assets in the trust below the sum of the following amounts amount f in cash plus interest earned while in the trust any sums garnished or attached by c in any jurisdiction prior to date viii cash in the amount of the difference between amount j and the total garnished or attached amounts in and the sums of the aforementioned cash deposits of up to amount m to be made between date ix and date xi agreement clause c pincite it is not clear whether the amount of liquid_assets below which a could not withdraw added up to the amount required to satisfy the judgment it is also not clear whether a needed c's consent to make withdrawals other than those specified in clause b under clause c a was not allowed to withdraw any amount from the trust without c's consent if the withdrawal resulted in a decrease in liquid_assets below a specified level clause c could be construed to allow a to withdraw any sum other than those listed in b from the trust without c's consent as long as the amount withdrawn did not fall below the sum of the specified amounts in clause c if a was permitted to withdraw sums below the amount required to pay the judgment then this shows that he retained control_over the funds after their transfer if on the other hand a’s withdrawals did not fall below the amount required to satisfy the judgment as in varied investments then a did not maintain control_over this amount it must be noted however that unlike the agreements in rosenthal and specialized services the present agreement provided several safeguards for c to ensure that the amounts in the trust did not fall below those required to pay the judgment these included the need for c's written approval for all of a's withdrawals c's right to a monthly accounting of all liquid_assets received and disbursed by the trust the granting to c of a priority security_interest in the trust assets the designation of c as a beneficiary of the agreement and c's right to report any breach or default of the agreement to the court agreement clause pincite clause b pincite clause pincite the present agreement does not appear to allow a to revoke the trust at his own initiative unlike the agreement in rosenthal thus although a had the authority to make withdrawals from the trust the amount of withdrawals was limited by the agreement and was subject_to approval and monitoring by c unlike specialized services where the taxpayer did not need the consent of the party asserting the liability to withdraw sums from the trust in addition the clause containing limitations on the amounts to be withdrawn refers to the amounts of liquid_assets in the trust agreement clause b pincite as noted above the trust contained a number of non-liquid assets such as deeds of trust to a's residence and real_property stock pledges pledges of a's interest in joint ventures and partnerships all of which could be used to satisfy the judgment if it was affirmed the agreement states that a did not take any_action within the past six months of its execution to encumber or transfer the non-liquid assets it further provides that releases for the non-liquid assets could only be delivered to a when there existed sufficient liquid_assets to secure full payment of the judgment interest and costs agreement clause pincite even if the amount below which a could not withdraw liquid_assets was less than the amount of the judgment it appears that sufficient non-liquid assets would have still existed in the trust to satisfy the judgment with respect to the non-liquid assets however it is not clear whether a relinquished complete control_over them after he transferred them into the trust regarding a’s personal_residence the agreement required a to transfer good and marketable title in trust to the trustee for the benefit of c the tax_court has held that as long as the taxpayer does not have the legal right to sell lease encumber or prevent the sale lease or encumbrance of his home taxpayer has effectively transferred the property beyond his control for purposes of sec_461 even if the taxpayer continues to reside in the home 101_tc_282 accordingly if a continued to reside in his home this would not constitute sufficient control to violate sec_461 in order to satisfy the requirements of sec_461 a must not have retained control_over the various partnerships joint ventures and f after he transferred pledges and assignments of his interests in these concerns to the trust the agreement provides that during the term of the trust agreement a may cause f and d two of the entities in which a agreed to transfer his interests to the trust to refinance some office buildings they owned in order to raise cash to deposit into the trust agreement clauses pincite in addition the agreement provides that a will not permit any of the joint ventures and partnerships in which he transferred his interests to take any_action to transfer or encumber any of their assets to threaten a material default under any deed_of_trust mortgage or other loan to engage in new foreign exchange transactions or to undertake material financial liabilities unless approved by c in writing agreement clause pincite clause i pincite the agreement thus permits a to take actions on behalf of the entities after he transferred his interests in them to the trust and evidences a retention of control_over them contrary to the requirements of sec_461 we have not encountered any cases in which a taxpayer has transferred interests in a partnership corporation or other entity in satisfaction of an asserted_liability under sec_461 and thus are not certain how the tax_court would interpret the control requirement in this context to fulfill the third requirement sec_1_461-2 provides that a contest with respect to an asserted_liability must be pursued subsequent to the time of the transfer of money or property in satisfaction of the asserted_liability the contest must have been neither settled nor abandoned at the time of the transfer a contest may be settled by a decision judgment decree or other order of any court of competent jurisdiction which has become final or by written or oral agreement between the parties as discussed above the agreement provides that within three business days of its execution and delivery to the court a was to transfer money and property to the trust agreement clause pincite the agreement provides for other deposits of liquid_assets into the account between date ix and date xi agreement clause i pincite a contested the liability throughout these periods a began to contest his liability for the judgment amount from the time of the maturation of the currency_transactions in month iii and month iv year through at least date xv the date of the appellate court’s decision affirming the district court's judgment assuming that a actually transferred sufficient assets over which he did not retain control within this period the third requirement is satisfied under the fourth requirement the existence of the contest with respect to an asserted_liability must prevent without regard to sec_461 and be the only factor preventing a deduction for the taxable_year of the transfer to provide for the satisfaction of such liability sec_1_461-2 thus under sec_461 but for the fact that the asserted_liability is contested a taxpayer would be allowed a deduction for either the taxable_year of payment or an earlier taxable_year in 101_tc_282 taxpayer transferred cash and a deed to his residence in to an escrow account created pursuant to a settlement agreement in a bankruptcy proceeding taxpayer deducted the cash amount and the fair_market_value of his residence on his tax_return id pincite the court held that under sec_461 absent the contest the taxpayer would have been allowed the deduction based on his transfer id pincite for an expense to be deductible under the cash_method_of_accounting the item must be paid sec_1_461-1 the following example from the senate report illustrates the application of sec_461 to a cash_method taxpayer a corporation using the cash_method_of_accounting contests dollar_figure of a dollar_figure asserted tax_liability in and pays the entire dollar_figure to the tax authority in that year the contest is settled in the corporation is entitled to a deduction of dollar_figure in s rep no part pincite in 70_tc_52 the tax_court held that cash_basis taxpayers were not entitled to deduct an amount they sent by certified check in to the party asserting the liability based on their failure to satisfy sec_461 id pincite the court held that the transfer did not constitute a payment as required for a deduction under the cash_method since the party asserting the liability did not accept taxpayers’ certified check id pincite because taxpayers made no payment in the deduction was not allowed under sec_461 for that year id see also rosenthal cl_ct pincite n cash_method taxpayers allowed deduction only in year of actual payment ie when taxpayers transferred property and money to person asserting liability in the present case a was required to deposit the above-mentioned money and property into the trust within three days of the execution of the agreement and its delivery to the court agreement clause pincite once a transferred sufficient money or property to the trust beyond his control to satisfy the judgment he would have made a payment of that amount and as a cash_method taxpayer be entitled to deduct it on his tax_return for the year of the transfer as discussed above it appears that the value of the money and property which a was required to deposit into the trust within the three- day period provided in the agreement was in excess of the amount needed to satisfy the judgment a appears to have satisfied the first requirement of sec_461 more information is needed to determine whether a has satisfied the second third and fourth requirements a has the burden of proving that all four elements under sec_461 have been satisfied with respect to the second third and fourth requirements in particular a must show when he transferred money and property to the trust and the value of what he transferred a must establish that he retained no control_over the funds transferred to satisfy the judgment and did not withdraw amounts from the trust which caused the level of money or property to fall below the amount of the judgment case development hazards and other considerations please call if you have any further questions sincerely associate chief_counsel income_tax accounting heather c maloy by thomas d moffitt acting branch chief income_tax accounting branch
